Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 is being considered by the examiner.
Allowable Subject Matter
             Claims1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The  closest prior art of record of Lee et al, (US 2019/ 0278511 A1) teaches the limitation of " A high bandwidth memory comprising: a buffer die; a plurality of memory dies stacked on the buffer die, but it does not teach or suggest, singularly or in combination, at least the limitations of the independent claim 1 and 17 including " a plurality of dummy bump 
wherein a scan input signal applied to a first terminal of the buffer die is generated as the input signal, signals output through the output dummy bumps of the plurality of dummy bump groups are generated as the plurality of bump crack detection signals, and one selected from the plurality of bump crack detection signals is output to a scan output signal through a second terminal of the buffer die.”
it does not also teach or suggest, singularly or in combination, at least the limitations of the independent claim 11 including " a plurality of dummy bump groups in edge regions of the buffer die and the plurality of memory dies, wherein each of the plurality of dummy bump groups comprises the plurality of dummy bumps spaced apart from each other and connected between a first surface of one of a pair of adjacent dies and a second surface of the other of the pair of adjacent dies and a plurality of power bumps adjacent to the plurality of dummy bumps and configured to transmit power; and
a plurality of signal line groups, each comprising a plurality of signal lines configured to transmit a corresponding signal among an input signal and a plurality of 
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in these independent claims, the claims are deemed patentable over the prior art.Claims 2-10, 12-16, 18-20 are also allowed as being directly or indirectly dependent of the allowed base claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449.  The examiner can normally be reached on M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819